 ,In the Matter ,of H.(E.,FLETCHER-Co.,andGRANITECUTTERS' ,INTER-NATIONNAL ASSOCIATION .OF AMERICACase No. R-378ORDER VACATING DIRECTION OF ELECTION ANDAMENDMENT, AND DISMISSING PETITION WITHOUTPREJUDICEFebruary13, 1942The Board having issued a Decision,Order and Direction of Elec-tion1in the above-entitled case, datedMarch2, 1938, and an Amend-ment,to Direction of Election,2dated March 16,,1938,- postponing thesaid election for an indefinite period, and thereafter the'United StatesCircuit Court,of Appeals for the First Circuit having enforced theaforesaid Order,and the Board having duly-considered the lapse oftime since the issuance of the aforesaid Direction of Election andhaving given due notice that on February 10, 1942, or as soon there-,after as might be convenient,unless sufficient cause to the contraryshould then appear, it would vacate and set aside its Direction ofElection and Amendment to Direction of Election and dismiss with-out prejudice the petition filed by Granite Cutters' InternationalAssociation of America,and no objections having been filed,with theBoard,IT IS HEREBY ORDERED that the Board'sDirection of Election, datedMarch 2,1938, and Amendment thereto, dated March 16, 1938, be,and they hereby are, vacated and set aside; andIT IS FURTHER ORDERED that the aforesaid petition be, and it herebyis,dismissed without prejudice.15 N. L. R.B. 729.26 N. L.R B 1.40 N. L.R. B., No. 51.296